The home and household effects of the appellee were destroyed by fire in April, 1936. He carried insurance on the home at $1,000 and an equal amount on the household effects. After much effort and correspondence to agree on a settlement for the loss, the appellee as plaintiff instituted this action on the policy. The trial resulted in a verdict and judgment in the sum of $2,200 for loss and attorney's fees. To this judgment, writ of error was prosecuted.
It is contended here that ten or twelve charges given by the court below were prejudicial or otherwise constituted error. It is also contended that the motions for directed verdict should have been granted, that the motion for new trial should have been granted and that the judgment was for other reasons erroneous.
We have at great pains and labor reviewed the record and the authorities cited. The case is very thoroughly presented on both sides. Much of the argument is directed to the probative force of conflicting evidence. Some errors and irregularities were committed, but on the whole showing made, we are not convinced that they were harmful. A new trial could result in nothing more than to have another jury pass on the evidence and it is not warranted for that purpose.
The judgment is affirmed.
Affirmed.
TERRELL, C. J., and BUFORD, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 485